DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
After the amendments filed 06/17/2021 claims 1-7 remain pending, of which 1, 2, 4, 6 and 7 were amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cugno et al (US 2006/0258463) in view of Willette et al (US 2017/0001111).
In Regards to claims 1, 6 and 7 Cugno discloses:
an information processing apparatus that is communicably connected to a server via a network (paragraph [0063] – paragraph [0067], Fig. 17, client 292 connected to server 294 and/or server 296) and acquires, from the server, pieces of provision information including pieces of information regarding game play of other users in other information processing apparatuses (paragraph [0029], paragraph [0064], server 294 maintains a database of player and game related data and provides such data to client devices for display to players), the information processing apparatus comprising: 


a processing circuit configured to operate in at least one mode among a game-play mode in which a user is allowed to play a game (paragraph [0027], a player utilizes client device to play a network game); and a zoom-out mode in which the pieces of provision information acquired are presented (paragraph [0036], a player utilizing a client device is shown profile information of another user including record, ability or other player and game related data); 

an acquisition circuit configured to, in the zoom-out mode, acquire provision information regarding game play of another user selected on a basis of a predetermined selection condition among the pieces of provision information (paragraph [0061], a group of players are selected based on subjective criteria 262 for inclusion in a particular game lobby and game play statistics for those players are provided from server 294); and 

a presentation circuit configured to, in the zoom-out mode, present the acquired provision information (paragraph [0036], Fig. 4, a player utilizing a client device is shown profile information of another user including record, ability or other player and game related data); 

wherein in the game-play mode, the user is presented with a full size game screen of a game field for engaging in gameplay (paragraph [0027], a player utilizes client device to play a network game)

However, Cugno does not specifically disclose that:
upon instruction by the user, the processing circuit switches to the zoom-out mode, in which the game screen is reduced from the full size and presented to the user with some the provision information simultaneously, or
 the presentation circuit is operable to permit the user to scroll past the reduced game screen to view more of the provision information.

Willette disclose that: 
upon instruction by the user, the processing circuit switches to the zoom-out mode, in which the game screen is reduced from the full size and presented to the user with some the provision information simultaneously (paragraph [0210], paragraph [0232], a player selects content to be opened in an overlay window of the game, for example a world map 812 is displayed as a window within game play window 810 thereby reducing the full size game presentation), and

 the presentation circuit is operable to permit the user to scroll past the reduced game screen to view more of the provision information (paragraph [0070], paragraph [0374], a spectator may interact with UI elements by scrolling, a spectator may also be a player by joining a game being broadcasted).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the display method as taught by Willette in to the game system as taught by Cugno in order to yield the predictable result of providing players with a simple and easy method if finding interesting opponents (Cugno, paragraph [0003]).

In Regards to claim 2 Cugno discloses that which is discussed above. Cugno further discloses that:
the selection condition includes a first selection condition (paragraph [0026], Fig. 1, first game type) and a second selection condition different from the first selection condition (paragraph [0026], Fig. 1, second game type), and 

the presentation circuit presents information by displaying an image including a first information presentation area in which information regarding game play of another user selected on a basis of the first selection condition is presented (paragraph [0026], paragraph [0036], Fig. 4, a player is presented with profile information of another user in a first game lobby regarding play data of the other user regarding the first game), and 

a second information presentation area in which information regarding game play of another user selected on a basis of the second selection condition is presented (paragraph [0026], paragraph [0036], Fig. 4, a player is presented with profile information of the other user in a second game lobby regarding play data of the other user regarding the second game). 


In Regards to claim 3 Cugno discloses that which is discussed above. Cugno further discloses that:
the selection condition that selects information regarding the game play of the another user includes a condition pertaining to information representing a game progress (paragraph [0036], player data can include for example win loss record).

In Regards to claim 4 Cugno discloses that which is discussed above. Cugno further discloses that:
as the provision information regarding the game play of the another user selected on the basis of the predetermined selection condition, the acquisition circuit acquires information regarding a state of the another user (paragraph [0061], a group of players are selected based on subjective criteria 262 for inclusion in a particular game lobby and game play statistics for those players are provided from server 294), and 

when the acquired provision information is presented, an icon of the another user associated with the provision information that is presented is displayed (paragraph [0032], paragraph [0036], player data can include for example a logo of a team of the player), and 

a display mode of the icon is changed and presented on a basis of the acquired information regarding the state of the another user (paragraph [0032], paragraph [0036], player data can include for example a logo of a team of the player (i.e., if the player changes teams their associated logo would change to that of their new team)).

In Regards to claim 5 Cugno discloses that which is discussed above. Cugno further discloses that:
the information regarding the state of the another user includes information regarding an in-game state of a character controlled by the another user (paragraph [0032], paragraph [0036], player data can include for example a logo of a team of the player and the player’s character in the game), and 

when the icon of the another user is displayed on a basis of the information regarding the state of the another user, the display mode of the icon of the another user is changed and presented on a basis of the information regarding the in-game state of the character controlled by the another user (paragraph [0032], paragraph [0036], player data can include for example a logo of a team of the player (i.e., if the player changes teams their associated logo would change to that of their new team, as well as the player’s associated character in the game)).

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/17/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715